DETAILED ACTION


/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 01, 2021 have been fully considered but they are not persuasive. Applicant argues the amendment to claims 1 and 19 distinguish the claimed invention over Bubnick because the amended claims recite: "the first surface and the second surface are surfaces coupling to the arm, and the first surface and the second surface are perpendicular to each other".  Applicant argues that Bubnick teaches using a two sided disk that is flipped to attach opposing surfaces 42 and 44 to the polishing arm.  [0050] of Bubnick expressly teaches that the surfaces 42 and 44 are opposing. Accordingly, the surface 42 and 44 are not perpendicular to each other as required by the amended claims.
The non-final office action of August 03, 2021, in connection with claims 4 and 5, stated “Bubnick teaches using a cubic conditioning module and exposing each different side to the polishing pad while the opposing side of the cubic module faces the arm (see, for example, [0071])”.

    PNG
    media_image1.png
    314
    418
    media_image1.png
    Greyscale


The newly added limitation, “wherein the first surface and the second surface are surfaces coupling to the arm, and the first surface and the second surface are perpendicular to each other” is addressed by Bubnick teaching the use of a cubic structure in which all sides are used in turn.  Therefore the rejection as set forth in the non-final office action is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0097977 as filed by Bubnick et al. (hereinafter, Bubnick) in view of  US Patent Application Publication 2010/0099342 as filed by Chen et al. (hereinafter, Chen).

Regarding claim 1, Bubnick teaches a multi-surface conditioner module (40) in a semiconductor wafer, chemical mechanical polishing tool.  Bubnick teaches magnetically coupling a first surface of the conditioner to a holder (10, see FIG. 1, or 110, see figures 11 and 12) which corresponds to the claimed arm.  Bubnick teaches detaching the conditioner from the holder/arm and rotating the conditioner such that a second surface faces the holder/arm (see, for example, [0064] – [00065]).  Bubnick teaches magnetically coupling the second surface of the conditioner to the holder/arm.  Bubnick teaches using a cubic conditioner module and sequentially rotating the module to use all side.  As such, Bubnick teaches “wherein the first surface and the second surface are surfaces coupling to the arm, and the first surface and the second surface are perpendicular to each other.”

Bubnick does not explicitly teach:
1) changing a magnetic polarity of the holder/arm to detach the conditioner; and,
2) cooperatively using a first lever and a second lever to rotate the conditioner.

Chen discloses an automated CMP pad conditioner disk changer.  Chen teaches changing a magnetic polarity of the holder/arm to detach the conditioner (see, for example, [0036]).  Chen teaches robotically moving and rotating the conditioner disk in a disk changing process.  Robotic devices are very complex machines that comprise many levers, as shown by Chen’s depictions in FIGs 1-8.  The robotic manipulation taught by Chen involves the cooperative use of many levers.

It would have been obvious for one skilled in the art to apply Chen’s robotic manipulation of a conditioning disk to Bubnick’s process of changing the conditioning disk because it has been held that automating a known process does not distinguish over the prior art.  See MPEP 2144.04 III.

	Regarding claims 4 and 5, Bubnick teaches using a cubic conditioning module and exposing each different side to the polishing pad while the opposing side of the cubic module faces the arm (see, for example, [0071]).

	Regarding claim 10-12, Bubnick teaches coupling a disk to the conditioner with screws or magnets (see, for example, [0016]).
	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bubnick and Chen as applied to claims 1 and 13 above, and further in view of US Patent 4,273,506 as filed by Thomson et al. (hereinafter, Thomson).

	Regarding claim 2, 3 and 14, while Chen mentions edge gripping members and adapted to grab the edge of the conditioning disk to hold and retain the disk, Chen does not disclose specific details on the mechanical aspects of the robotic manipulation.  As such, Chen does not explicitly teach:
“clamping the conditioner with the first lever after detaching the conditioner from the arm by changing the magnetic polarity of the arm; using the second lever to support a point of the conditioner; and using the first lever to tilt the conditioner while the first lever still clamps the conditioner and while the second lever still supports the point of the conditioner such that the second surface faces the arm.

	Thomson is cited as an example of a robotic arm comprising many levers that cooperatively function to grab, hold and impart rotational and/or translational movement, to a component.  For example, each arm of Thomson’s clamping member (12) at the end of the robotic arm can be considered a lever.  

	Regarding claim 3, as noted above, Bubnick teaches rotating a cubic structure so each surface can be used in a CMP process, and in so doing with Thomson’s robotic arm, third surface and fourth surfaces of Bubnick's cube would be clamped by the first lever of Thomson.

	Regarding claim 14, as Chen does not disclose specific details on the mechanical aspects of the robotic manipulation, Chen does not explicitly teach: clamping the conditioner with the first lever after detaching the conditioner from the arm; using the second lever to support a point of the conditioner; and using the first lever to tilt the conditioner while the first lever still clamps the conditioner and while the second lever still supports the point of the conditioner such that the third surface faces the arm.  Thomson demonstrates a robotic tool with a clamping mechanism (12) that can be viewed as two levers cooperating in the claimed manner, including “using the first lever to tilt the conditioner while the first lever still clamps the conditioner and while the second lever still supports the point of the conditioner”.

Claims 6-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bubnick and Chen as applied to claims 4 and 13 above, and further in view of US Patent Application 2003/0073391 as filed by Janzen (hereinafter, Janzen). 

	Regarding claim 6, the combination of Bubnick and Chen does not teach moving the conditioner from the polishing pad to a cleaner; and cleaning the conditioner with the cleaner.
	Janzen teaches a robotic CMP system includes a cleaning module to clean the condition pad.
	It would have been obvious to one skilled in the art to include the cleaning module of Janzen in the method of Bubnick as modified by Chen, because Janzen teaches that “removal of contaminants from the conditioning device leads to reduced defect levels in the CMP process” (see abstract).

	Regarding claims 7 and 8, Janzen does not explicitly that cleaning the conditioner comprises clamping the conditioner on a chuck.  It would have been obvious to one skilled in the art because in the field of semiconductor device fabrication, chucking is the standard method of holding disk like members for processing. 

	Regarding claim 19, all limitation set forth in claim 19 have been addressed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bubnick, Chen and Janzen as applied above to claim 19, and further in view of US Patent 4,273,506 as filed by Thomson et al. (hereinafter, Thomson).

The combination of Bubnick, Chen and Thomson does not teach: clamping the conditioner with the first lever after detaching the conditioner from the arm; using the second lever to support a point of the conditioner; and using the first lever to tilt the conditioner while the first lever still clamps the conditioner and while the second lever still supports the point of the conditioner such that the third surface faces the arm.

	Thomson is cited as an example of a robotic arm comprising many levers that cooperatively function to grab, hold and impart rotational and/or translational movement, to a component.  For example, each arm of Thomson’s clamping member (12) at the end of the robotic arm can be considered a lever.  Thomson demonstrates a robotic tool with a clamping mechanism (12) that can be viewed as two levers cooperating in the claimed manner, including “using the first lever to tilt the conditioner while the first lever still clamps the conditioner and while the second lever still supports the point of the conditioner”.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bubnick, Chen and Janzen as applied above to claim 19, and further in view of US Patent 6,062,955 as filed by Liu (hereinafter, Liu).

The combination of Bubnick, Chen and Thomson does not teach that “the cleaning the conditioner comprises: spraying a cleaning agent to the conditioner; and brushing the conditioner.”
Liu teaches that the cleaning of a conditioning pad “comprises: spraying a cleaning agent to the conditioner; and brushing the conditioner” (see, for example, column 5, lines 56+).

    PNG
    media_image2.png
    179
    431
    media_image2.png
    Greyscale


It would have been obvious to one skilled in the art to incorporate Liu’s use of a spray and a brush to clean the conditioning pad because Liu teaches this is an effective means of removing residual particles/impurities leading to a higher quality surface finish.
Allowable Subject Matter
Claims 13-17 are allowed as the indicated allowable subject matter of claim 15 has been incorporated into independent claim 13.
The following is a statement of reasons for the indication of allowable subject matter:  Bubnick teaches a two sided conditioning disk that may be flipped over to expose a fresh conditioning surface.  Bubnick teaches the base of the conditioning disk may be a cube rather than a flat disk-like member. However, Bubnick is not seen as teaching or making obvious a conditioning module comprising a cubic base having disks on each face of the cube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040072499 A1 is cited as it too teaches the use of a spray and a brush to clean the conditioning pad.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Allan W. Olsen/           Primary Examiner, Art Unit 1716